

116 HR 3186 IH: U.S.-Israel Indirect Fire Protection Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3186IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Ms. Sherrill (for herself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of the Army to procure two Iron Dome short-range rocket defense system
			 batteries, and for other purposes.
	
		1.Short title
 This Act may be cited as the U.S.-Israel Indirect Fire Protection Act of 2019.2.FindingsCongress finds the following: (1)On July 27, 2012, the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150; 22 U.S.C. 8601 et seq.) declared it to be the policy of the United States to help the Government of Israel preserve its qualitative military edge amid rapid and uncertain regional political transformation and provide Israel defense articles and services, to include air refueling tankers, missile defense capabilities, and specialized munitions.
 (2)On December 19, 2014, the President signed into law the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) which stated the sense of Congress that Israel is a major strategic partner of the United States and declared it to be the policy of the United States to continue to provide Israel with robust security assistance, including for the procurement of the Iron Dome Missile Defense System.
 (3)In 2014, both governments signed a co-production agreement to produce Iron Dome’s components in the United States.
 (4)The United States has provided more than $1,400,000,000 to Israel for Iron Dome batteries, coproduction costs, and general maintenance.
 (5)More than 70 percent of the Iron Dome interceptor is manufactured in the United States. (6)The Iron Dome system is now a fielded, battle-tested capability in Israel with more than 1,700 confirmed air defense intercepts and provides a rapid approach to delivering air defense capabilities for the United States.
 (7)As outlined in the National Defense Strategy, the Army has critical capability gaps for cruise missile defense, as well as counter-unmanned aerial systems and counter-rocket, artillery, and mortars.
 (8)In October 2018, the Army reported to Congress that, The Iron Dome System has capability against cruise missiles, unmanned aircraft systems, and rocket, artillery, and mortar fire, and provides the best value to the Army as an interim capability..
 (9)In February 2019, the Army Futures Command issued a statement noting an intent to procure a limited number of Iron Dome weapon systems to fill its short-term need for an interim Indirect Fire Protection Capability..
 (10)The Army reported to Congress that Iron Dome meets the Army’s modernization vision of rapid deployment of a mature and affordable weapon system..
 (11)Any delay in procuring the Iron Dome batteries for the Army jeopardizes the ability of the Army to field an initial capability in 2020 and creates continued risk to warfighters by leaving this identified critical capability gap unfulfilled.
 (12)At an April 2, 2019, hearing by the Committee on Armed Services of the House of Representatives, the Chief of Staff of the Army General Mark Milley stated, The Iron Dome is a very capable system. It has basically a 100 percent track record in combat. We clearly need it to protect our formations, and we are buying the two batteries..
 (13)Section 112 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) provides that—
 (A)if the Secretary of Defense certifies the need for the Army to deploy an interim missile defense capability, the Secretary of the Army shall deploy at least two batteries to provide such capability not later than September 30, 2020, and an additional two batteries not later than September 30, 2023; and
 (B)to meet such deadlines for deployment, the Secretary of the Army may— (i)deploy such systems that require the least amount of development; and
 (ii)use any authority of the Secretary relating to acquisition, technology transfer, and personnel management that the Secretary considers appropriate, including rapid acquisition and rapid prototyping authorities, to resource and procure an interim missile defense capability.
					3.Authority to procure Iron Dome batteries
 (a)AuthorityPursuant to paragraph (3) of section 112(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the Secretary of the Army may procure two Iron Dome batteries to carry out paragraph (1)(A) of such section to deploy an interim missile defense capability by not later than September 30, 2020.
 (b)Authorization of appropriationsThere is authorized to be appropriated $9,337,000 to the Secretary of the Army to carry out subsection (a).
			